39 N.Y.2d 852 (1976)
The People of the State of New York, Respondent,
v.
Levi Woods, Appellant.
Court of Appeals of the State of New York.
Argued May 7, 1976.
Decided June 2, 1976.
Hal Lieberman, Louis D. Di Carlo, and William E. Hellerstein for appellant.
Eugene Gold, District Attorney (Steven W. Fisher of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed and a new trial ordered on the dissenting memorandum by Mr. Justice M. HENRY MARTUSCELLO at the Appellate Division (48 AD2d 708).